DETAILED ACTION
	In Application filing on 03/27/2020 Claims 1-13 are pending. Claims 1-13 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities: “confirm” should be “conform”.  The claim is interpreted accordingly for purposes of compact prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the term “a resin layer” in line 3. It is unclear whether “a resin layer” is the same as “a curable resin” recite in claim 7. The specification appears to support that these are the same elements. See Specification e.g., [0021] which refers to the resin layers 1, 3 as those which were cast onto the front and back of photochromic film. Furthermore, the limitation is unclear because a person of ordinary skill would not reasonably understand whether claim 9 requires resin layers in addition to the curable resin recited in claim 7. For sake of compact prosecution, the Examiner interprets “a resin layer” of claim 9 as being the same as the cast “curable resin” of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-7, 10, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by USP 6391231 (“Evans”).
Regarding claim 1, Evans teaches a method of making a photochromic lens (Col. 2 line 66-Col. 3 line 3, Col. 4 lines 11-24 and Claim 1, 6-7, 9) comprising:
providing a photochromic layer having a front side and a rear side (Claims 1, 6-7 and Col. 5 lines 13-19, embedded layer);
providing a cast lens mold (Col. 4 lines 11-24 and Fig. 1, mold assembly); 
placing said photochromic layer into said cast lens mold (Claims 1, 9, 11 placing embedded layer within the chamber);
injecting a resin into said cast lens mold against said front side of said photochromic layer (Claim 1, 11, injecting a first composition above the embedded layer; Claims 5, 10, 14 indicate the injected composition(s) being a thermosetting material, also known as a resin);
injecting a resin into said cast lens mold against a rear side of the photochromic layer (Claim 1, 11, injecting a first composition below the embedded layer; Claims 5, 10, 14 indicate the injected composition(s) being a thermosetting material, also known as a resin); and,
curing said resin (Claims 1, 9 and Col. 5 lines 5-12 teach curing of the first and/or second compositions).

Regarding claim 4, Evans teaches curing said resin comprises UV curing of said resin (Col. 5 lines 5-12).

Regarding claim 5, Evans teaches curing said resin comprises thermal curing of said resin (Col. 5 lines 5-12).

Regarding claim 6, Evans teaches forming said photochromic layer prior to placing said photochromic layer into said cast lens mold (Claims 1, 6-7, 11, 16-17 teach placing a photochromic film into the mold. Because the photochromic layer had exist as a film prior to being placed within the mold, it follows that Evans teaches forming a photochromic layer prior to placing it into the mold).

Regarding claim 7, Evans teaches a method of making a cast photochromic lens (Col. 2 line 66-Col. 3 line 3, Col. 4 lines 11-24 and Claims 1, 6- 7, 9) comprising:
providing a lens mold (Claims 1, 9 and Col. 4 lines 15-24, mold assembly);
providing a photochromic film (Claims 1, 6-7 and Col. 5 lines 13-19, embedded layer);
inserting said photochromic film into said mold such that a space is present at least between a front surface of said mold and said photochromic film (Claims 1 and 9 teach placing an embedded layer within the chamber, where the chamber is defined by first and  second mold members spaced apart from one another; Claims 7, 17 teach the embedded layer comprising a photochromic material);
introducing a curable resin into said mold and thereby filling said empty space with said curable resin (Claims 1-2 and 9 teach injecting a first composition to fill the chamber such that the first composition is injected above the embedded layer and a second composition is injected below the embedded layer; Claims 5, 10 indicate the first and second compositions each being a thermosetting material, also known as a resin); and
curing said resin (Claims 1 and 9, curing the first and second compositions).

Regarding claim 10, Evans teaches curing said resin comprises one of UV curing and thermal curing (Col. 5 lines 5-12).

Regarding claim 13, Evans teaches a cast lens comprising: a photochromic film; a cast resin encapsulating said photochromic film; said resin having been cured by heat or radiation (The lens formed by the process of claims 1, 5, 9-10, Col. 2 line 66-Col. 3 line 3, Col. 4 lines 11- 24, Col. 5 lines 5-19 includes a photochromic film, a resin encapsulating the photochromic film, where the resin is cured via heat or radiation). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans, as applied to claims 1 and 7, in view of USP 6328446 (“Bhalakia”).
Regarding claim 2, Evans does not explicitly teach a photochromic layer comprises preparing a photochromic laminate film.
Bhalakia teaches a photochromic layer comprises preparing a photochromic laminate film (Fig. 3 laminate 17, 19 comprises functional member 14 or 20; Col. 6 lines 38-40, Col. 8 lines 20-44 teach functional members 14, 20 being photochromic; Figs. 5- 6, Col. 17 lines 12- 47, and Col. 19 line 61- Col. 20 line 26 teach placing laminate 17, 19 within mold followed by introducing molten material in a space between barrier coating of laminate 30, 32 and mold to form lens).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the photochromic film of Evans to incorporate a photochromic laminate including a photochromic region and a protective layer as taught by Bhalakia motivated by imparting durability characteristics such as hardness, abrasion resistance, and chemical resistance to the lens and especially to the outside surface of the lens (Bhalakia – Col. 14 lines 39- 42).

Regarding claim 3, Evans does not explicitly teach preparing a photochromic laminate film comprises laminating at least one protective layer against a cast photochromic layer.
Bhalakia teaches preparing a photochromic laminate film (Fig. 3 laminate 17, 19 comprises functional member 14 or 20) comprises laminating at least one protective layer (Col. 11 lines 33-52, Col. 12 lines 1- 10, and Col. 14 lines 39- 42 teach elements 22, 24 providing hardness, abrasion resistance, and chemical resistance to the formed lens; Col. 7 lines 28- layer 24 describe the sheet 22 attached to functional member 20; Col. 8 lines 20-44 teach functional members 14, 20 being photochromic) against a cast photochromic layer (Col. 8 lines 20-44 teach functional members 14, 20 being photochromic; Col. 15 lines 15-26 teach the functional member 20 including a cast photochromic layer 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the photochromic film of Evans to incorporate a photochromic laminate including a photochromic region and a protective layer as taught by Bhalakia motivated by reasons set forth in claim 2.

Regarding claim 11, Evans teaches the providing of the photochromic film includes forming said photochromic film to substantially conform to a base curve of said mold (Col. 4 lines 18- 21 and Claim 1).
Bhalakia teaches the providing of the photochromic film includes forming said photochromic film to substantially conform to a base curve of said mold (Col. 4 lines 36-41 and Figs 1-6 describe a mold having a curvature which approximately matches the curvature of the formed lens and the functional layer having a curvature which matches the lens’ curvature; Col. 17 lines 25-28 teach the plate 17 (the functional portion 14 may take the form of a plate 17, see Col. 7 line 10) being pre-shaped or shaped while being incorporate into lens 10; Col. 6 lines 38-40, Col. 8 lines 20-44 teach functional members 14, 20 being photochromic. Thus, Bhalakia teaches a photochromic film which substantially conforms to a base curve of a mold).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the photochromic film of Evans such that the film matches the curvature of the mold so that the cast and cured resin layers are of uniform thickness and conform to the same curvature of both the mold and convex surface of the lens (Bhalakia – Col. 4 lines 36-41).

Regarding claim 12, Evans does not explicitly teach the providing of said photochromic film includes preparing a cast photochromic film.
Bhalakia teaches the providing of said photochromic film includes preparing a cast photochromic film (Col. 8 lines 20-44 teach functional members 14, 20 being photochromic; Col. 15 lines 15-26 teach the functional member 20 including a cast photochromic layer 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the photochromic film of Evans with a cast photochromic film as taught in Bhalakia because this is a substitution of equivalent elements yielding predictable results. Both references teach processes in which a photochromic layer is embedded between layers in order to form a lens (Evans – Claims 1, 6-7, 11, 16-17; Bhalakia - Figs. 3, 5- 6, Col. 17 lines 12- 47, and Col. 19 line 61- Col. 20 line 26).

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans, as applied to claim 7, further in view of USP 6367930 (“Santelices”).
Regarding claim 8, Evans does not explicitly teach providing a photochromic film comprises providing a thermoplastic polyurethane photochromic film.
Santelices teaches providing a photochromic film comprises providing a thermoplastic polyurethane photochromic film (Abstract, Col. 2 lines 32-37, Col. 15 lines 19-30 teach preparing lenses by placing a laminate comprising photochromic thermoplastic polyurethane into a mold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the photochromic film of Evans to incorporate thermoplastic polyurethane as taught in Santelices motivated by adheringly bonding the photochromic film to the injected layer(s) of the finished lens (Santelices – Col. 1 lines 53-56, Claim 10, superstrate is adheringly bonded to a surface of substrate, where the superstrate is a thermoplastic polyurethane photochromic film and the substrate is injected thermoplastic).

Regarding claim 9, Evans teaches providing a resin layer on either side of the photochromic film (Claims 1, 6-7, 11, 16-17 teach injecting a resin layer onto both sides of a photochromic film within a mold). 
Evans does not explicitly teach said providing a thermoplastic polyurethane photochromic film includes providing a polyurethane photochromic film having a resin layer on either side of said polyurethane photochromic film.
Santelices teaches said providing a thermoplastic polyurethane photochromic film includes providing a polyurethane photochromic film having a resin layer on either side of said polyurethane photochromic film (Abstract, Col. 1 lines 10-17, Col. 2 lines 32-37, Col. 15 lines 19-30 teach preparing lenses by placing a laminate comprising photochromic thermoplastic polyurethane into a mold followed by having a resin injected onto a side of the photochromic laminate. Additionally, Col. 1 lines 10-17, Col. 2 lines 32-37, Col. 15 lines 19-30 of Santelices teach a photochromic laminate comprising a ply of photochromic thermoplastic polyurethane and a ply of polycarbonate resin on a side of the photochromic thermoplastic polyurethane ply).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the photochromic film of Evans to incorporate thermoplastic polyurethane as taught in Santelices motivated by reasons set forth in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744